ROBERTSON, Presiding Judge,
concurring specially.
I concur in the affirmance. I write specially to add that even were we to agree with Brown that the trial court erroneously instructed the jury concerning the burden of proof for assessment of punitive damages, any such error would not, pursuant to Rule 45, Ala.R.App.P., constitute a basis for reversal because the jury in this ease rendered a verdict in favor of Alfa. “[SJince [the allegedly] erroneous charge concerned the measure of damages, it was harmless because the jury’s verdict was in favor of the defendant.” McCullough v. Louisville & N.R.R., 396 So.2d 683, 685 (Ala.1981).